UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 Commission File Number 000-52590 Paxton Energy, Inc. (Exact name of registrant as specified in its charter) Nevada 20-1399613 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 295 Highway 50, Suite 2, Lake Village Professional Building, Stateline, NV 89449 Mailing Address:P.O. Box 1148, Zephyr Cove, NV 89448-1148 (Address of principal executive offices) 775 588-5390, Toll Free:1 800 313-9150 (Registrant’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filer¨ Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of August 20, 2010, issuer had 10,000,204 outstanding shares of common stock, par value $0.001. TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements 2 Condensed Balance Sheets (Unaudited) 3 Condensed Statements of Operations (Unaudited) 4 Condensed Statement of Stockholders’ Deficit(Unaudited) 5 Condensed Statements of Cash Flows (Unaudited) 6 Notes to Condensed Financial Statements (Unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures about Market Risk 24 Item 4. Controls and Procedures 24 PART II – OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 5. Other Information 26 Item 6. Exhibits 28 Signature 29 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Paxton Energy, Inc., has included its unaudited condensed balance sheets as of June 30, 2010, and December 31, 2009 (the end of its most recently completed fiscal year); unaudited condensed statements of operations for the three and six months ended June 30, 2010 and 2009, and for the period from June 30, 2004 (date of inception) through June 30, 2010, unaudited condensed statement of stockholders’ deficit for the six months ended June 30, 2010, and unaudited condensed statements of cash flows for the six months ended June 30, 2010 and 2009, and for the period from June 30, 2004 (date of inception) through June 30, 2010, together with unaudited condensed notes thereto.In the opinion of management of Paxton Energy, Inc., the financial statements reflect all adjustments, all of which are normal recurring adjustments, necessary to fairly present the financial condition, results of operations, and cash flows of Paxton Energy, Inc., for the interim periods presented.The financial statements included in this report on Form 10-Q should be read in conjunction with the audited financial statements of Paxton Energy, Inc., and the notes thereto for the year ended December 31, 2009, included in our annual report on Form 10-K. 2 PAXTON ENERGY, INC. (AN EXPLORATION-STAGE COMPANY) CONDENSED BALANCE SHEETS (Unaudited) June 30, December 31, ASSETS Current Assets Cash and cash equivalents $ $ Receivable from attorneys' trust accounts Prepaid expenses and other current assets Total Current Assets Property and Equipment, net of accumulated depreciation Oil and gas properties, using full cost accounting Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts payable $ $ Accrued liabilities Payable to Bayshore Exploration L.L.C. Payable to officers - Payable to former officers and consultant - Notes payable Notes payable to related parties Unsecured convertible promissory notes payable, net of discount - Accrued registration rights penalties and interest Total Current Liabilities Long-Term Liabilities Long-term asset retirement obligation Derivative liabilities Total Long-Term Liabilities Stockholders' Deficit Preferred stock, $0.001 par value; 10,000,000 shares authorized, none issued and outstanding - - Common stock, $0.001 par value; 500,000,000 shares authorized, 10,000,204 and 3,266,672 shares issued and outstanding, respectively Additional paid-in capital Deficit accumulated during the exploration stage ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ The accompanying notes are an integral part of these condensed financial statements. 3 PAXTON ENERGY, INC. (AN EXPLORATION-STAGE COMPANY) CONDENSED STATEMENTS OF OPERATIONS (Unaudited) For the Period from June 30, 2004 For the Three Months Ended For the Six Months Ended (Date of Inception) June 30, June 30, through June 30, 2010 Oil and gas revenues, net $ Costs and Operating Expenses Lease operating expenses Impairment loss on oil and gas properties - - - Accretion of asset retirement obligations 78 General and administrative expense Stock-based compensation - - Total costs and operating expenses Loss from operations ) Other income (expense) Interest income - Change in fair value of derivative liabilities ) Gain on transfer of common stock from Bayshore Exploration, L.L.C. - Interest expense ) Amortization of discount on convertible notes and other debt ) Total other income (expense) Net Loss $ ) $ ) $ ) $ ) $ ) Basic and Diluted Loss Per Common Share $ ) $ ) $ ) $ ) Basic and Diluted Weighted-Average Common Shares Outstanding The accompanying notes are an integral part of these condensed financial statements. 4 PAXTON ENERGY, INC. (AN EXPLORATION-STAGE COMPANY) CONDENSED STATEMENT OF STOCKHOLDERS' DEFICIT For the Six Months ended June 30, 2010 (Unaudited) Deficit Accumulated Additional During the Total Common Stock Paid-In Exploration Stockholders' Shares Amount Capital Stage Deficit Balance - December 31, 2009, as previously reported $ $ $ ) $ ) Effect of reverse stock splits ) ) - - Balance - January 1, 2010, as adjusted ) ) Issuance of common stock in settlement of accrued registration rights penalties and interest - Issuance of common stock to directors - Issuance of common stock in exchange for cancelation of common stock options and warrants - Share-based compensation from grant of common stock options to officers and directors - - - Net loss - - - ) ) Balance - June 30, 2010 $ $ $ ) $ ) The accompanying notes are an integral part of this condensed financial statement. 5 PAXTON ENERGY, INC. (AN EXPLORATION-STAGE COMPANY) CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) For the Period from June 30, 2004 For the Six Months Ended (Date of Inception) June 30, through June 30, 2010 Cash Flows From Operating Activities Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Impairment loss on oil and gas properties - Stock-based compensation for services - Amortization of discount on convertible notes and other debt Gain on transfer of common stock from Bayshore Exploration, L.L.C. - - ) Accretion of asset retirement obligations Depreciation expense Change in fair value of derivative liabilities Changes in assets and liabilities: Accounts receivable - Prepaid expenses and other current assets ) Accounts payable and accrued liabilities ) Payable to officers - Accrued registration rights penalties and interest Net Cash Used In Operating Activities ) ) ) Cash Flows From Investing Activities Acquisition of oil and gas properties - - ) Purchase of property and equipment - - ) Net Cash Used In Investing Activities - - ) Cash Flows From Financing Activities Proceeds from the issuance of common stock, net of registration and offering costs - - Proceeds from issuance of convertible notes and other debt, and related beneficial conversion features and common stock, less amounts held in attorneys' trust accounts Proceeds from related parties for issuance of secured convertible notes and other debt, and related beneficial conversion features and common stock - - Payment of payable to Bayshore Exploration L.L.C. - - ) Payment of principal on notes payable to stockholder - - ) Payment of principal on note payable - - ) Net Cash Provided By Financing Activities Net Increase (Decrease) In Cash And Cash Equivalents ) Cash and Cash Equivalents At Beginning Of Period - Cash and Cash Equivalents At End Of Period $ $ $ Supplemental Cash Flow Information—Note J. The accompanying notes are an integral part of these condensed financial statements. 6 PAXTON ENERGY, INC. (An Exploration Stage Company) Notes to Condensed Financial Statements (A)Organization, Change in Control and Significant Accounting Policies Organization – Paxton Energy, Inc. (the “Company”) was organized under the laws of the State of Nevada on June 30, 2004.During August 2004, shareholder control of the Company was transferred, a new board of directors was elected and new officers were appointed.These officers and directors managed the Company until March 17, 2010, at which time, the existing members of the Company’s board of directors resigned, new members were appointed to the board of directors, and managerial control of the Company was transferred to new management.As described in more detail later in these notes to the condensed financial statements, the new board of directors immediately commenced, among other things, the placement of unsecured convertible promissory notes to raise funds for working capital and held a meeting of stockholders on June 29, 2010, at which the stockholders approved 1) a 1-for-3 reverse common stock split, 2) a second reverse stock split of approximately 1 share for 2.4 shares of common stock, 3) the amendment of the Company’s certificate of incorporation to increase the Company’s authorized capital from 100 million to 500 million shares of common stock and from 5 million to 10 million shares of preferred stock, and 4) the adoption of the 2010 Stock Option Plan. Nature of Operations – During June 2005, the Company commenced acquiring working interests in oil and gas properties principally located in the Cooke Ranch prospect in LaSalle County, Texas.The Company is engaged primarily as a joint interest owner with Bayshore Exploration L.L.C. (Bayshore) in the acquisition, exploration, and development of oil and gas properties and the production and sale of oil and gas.Through June 30, 2010, the Company has participated in drilling ten wells.Additionally, the Company owns a working interest in the 8,843-acre balance of the Cooke Ranch prospect and has the right to participate in a program to acquire up to a 75% working interest in leases adjacent to the Cooke Ranch prospect, where, to date, the Company has acquired an interest in leases on approximately 2,268 gross acres.New management of the Company is currently evaluating existing oil and gas properties and also evaluating other expansion opportunities.The Company is considered to be in the exploration stage due to the lack of significant revenues.Bayshore is sufficiently capitalized such that it is not a variable interest entity. Condensed Interim Financial Statements– The accompanying unaudited condensed financial statements of the Company, have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q.Accordingly, these financial statements do not include all of the information and disclosures required by generally accepted accounting principles for complete financial statements.These financial statements should be read in conjunction with the Company’s annual financial statements and the notes thereto for the year ended December 31, 2009, and for the period from June 30, 2004 (date of inception) through December 31, 2009, included in the Company’s annual report on Form 10-K.In the opinion of the Company’s management, the accompanying unaudited condensed financial statements contain all adjustments (consisting of only normal recurring adjustments) necessary to fairly present the Company’s financial position as of June 30, 2010 and its results of operations for the three months ended June 30, 2010 and 2009, and its results of operations and cash flows for the six months ended June 30, 2010 and 2009 and for the period from June30, 2004 (date of inception), through June 30, 2010.The results of operations for the three months and the six months ended June 30, 2010, may not be indicative of the results that may be expected for the year ending December 31, 2010. 7 Business Condition – The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.The Company has not had significant revenue and is still considered to be in the exploration stage.The Company incurred losses of $2,058,765 and $2,376,232 for the three months and the six months ended June 30, 2010, respectively, and $337,516 for the year ended December 31, 2009.The Company also used cash of $224,754 and $130,307 in its operating activities during the six months ended June 30, 2010 and the year ended December 31, 2009, respectively.Through June 30, 2010, the Company has accumulated a deficit during the exploration stage of $10,459,463.At June 30, 2010, the Company has a working capital deficit of $1,297,479 including current liabilities of $1,315,206.These conditions raise substantial doubt about the Company’s ability to continue as a going concern. As discussed above, the existing members of the Company’s board of directors resigned on March 17, 2010 and new members were appointed.The plans and accomplishments of the new board of directors include the following: · The placement of unsecured convertible promissory notes to raise up to $300,000 for the payment of transaction expenses and providing of working capital, of which $180,000 has been raised as of June 30, 2010. · Pay accrued interest on all outstanding notes payable through January 31, 2010 and obtain the extension of the due date of those notes to August 31, 2010, which has been accomplished. · Convert the accrued registration rights penalties and interest into common stock at an exchange rate of approximately $0.12 per share, all of which have been converted except for $11,577 at June 30, 2010. · Convert all outstanding options and warrants to purchase 683,176 shares of common stock into 683,176 shares of common stock, which has been accomplished. · Consummate two reverse stock splits that would result in a total of approximately 10 million post-consolidation shares of common stock outstanding, which has been accomplished. · Issue 249,296 shares of common stock following the initial stock split to two of the newly appointed members of the board of directors, which has been accomplished. · Upon completion of this restructuring as described above, issue 62,700,000 shares of post-split shares of common stock to the Company’s new chief executive officer or his designees in consideration, among other things, of his transfer to the Company of producing and non-producing oil and gas properties with a minimum net tangible worth of $2,000,000 and an annual net cash flow of $1,000,000. · Commence the placement of 350 units of equity securities at $15,000 per unit, each unit consisting of 100,000 shares of post-consolidation common stock and 50,000 post-consolidation common stock purchase warrants, exercisable at $0.45 per share over a term expiring August 31, 2013. · Issue 3,300,000 post-split shares of common stock to an investment banker(s) for services provided in connection with these placements and other services related to this change of control. · Issue 1,250,000 post-consolidation shares of the Company common stock to former management and 250,000 post-consolidation shares to an advisor as compensation for services in connection with this change of control.As described in Note E, share-based compensation for these serviceshas been recorded and accrued as of March 17, 2010. 8 Basic and Diluted Loss per Common Share – Basic loss per common share amounts are computed by dividing net loss by the weighted-average number of shares of common stock outstanding during each period.Diluted loss per share amounts are computed assuming the issuance of common stock for potentially dilutive common stock equivalents.All outstanding stock options, warrants, and convertible promissory notes are currently antidilutive and have been excluded from the diluted loss per share calculations.None of the options to acquire 7,000,000 shares of common stock or promissory notes convertible into approximately 520,000 shares of common stock were included in the computation of diluted loss per share at June 30, 2010 and none of the warrants and options to acquire 683,176 shares of common stock were included in the computation of diluted loss per share at June 30, 2009. Fair Values of Financial Instruments – The carrying amounts reported in the balance sheets for receivable from attorneys’ trust accounts, accounts payable, Payable to Bayshore Exploration L.L.C., and payable to officers approximate fair value because of the immediate or short-term maturity of these financial instruments.The carrying amounts reported for notes payable, notes payable to related parties, and unsecured convertible promissory notes payable approximate fair value because the underlying instruments are at interest rates which approximate current market rates. Recently Issued Accounting Statements – In October 2009, the Financial Accounting Standards Board (the FASB) issued a new accounting standard which amends guidance on accounting for revenue arrangements involving the delivery of more than one element of goods and/or services. This standard addresses the unit of accounting for arrangements involving multiple deliverables and removes the previous separation criteria that objective and reliable evidence of fair value of any undelivered item must exist for the delivered item to be considered a separate unit of accounting. This standard also addresses how the arrangement consideration should be allocated to each deliverable. Finally, this standard expands disclosures related to multiple element revenue arrangements. This standard is effective for the Company beginning January1, 2011. The adoption of this standard is not expected to have a material impact on the Company’s consolidated financial statements. In January 2010, the FASB issued new accounting guidance related to the disclosure requirements for fair value measurements and provided clarification for existing disclosures requirements. More specifically, this update will require an entity to disclose separately (a) the amounts of significant transfers in and out of Levels1 and 2 fair value measurements and to describe the reasons for the transfers; and (b)information about purchases, sales, issuances and settlements to be presented separately (i.e. present the activity on a gross basis rather than net) in the reconciliation for fair value measurements using significant unobservable inputs (Level3 inputs). This guidance clarifies existing disclosure requirements for the level of disaggregation used for classes of assets and liabilities measured at fair value and requires disclosures about the valuation techniques and inputs used to measure fair value for both recurring and nonrecurring fair value measurements using Level2 and Level3 inputs. The new disclosures and clarifications of existing disclosures are effective for interim and annual reporting periods beginning after December15, 2009, except for the disclosure requirements related to the purchases, sales, issuances and settlements in the rollforward activity of Level 3 fair value measurements. Those disclosure requirements are effective for fiscal years beginning after December15, 2010 and for interim periods within those fiscal years. The Company adopted the new disclosures requirements in the first quarter of fiscal 2010.Other than requiring additional disclosures, adoption of this guidance did not have and is not expected to have a material impact on the Company’s condensed consolidated financial statements. 9 (B)Common Stock Authorized Capital On June 29, 2010, the shareholders of the Company approved the amendment of the Company’s certificate of incorporation to increase the Company’s authorized capital from 100 million to 500 million shares of common stock and from 5 million to 10 million shares of preferred stock.The amendment of the certificate of incorporation was filed with the Nevada Secretary of State on August 13, 2010. Reverse Stock Splits On June 29, 2010, the shareholders of the Company approved a 1-for-3 reverse common stock split and a second reverse stock split of approximately 1 share for 2.4 shares of common stock.These two reverse stock splits have been completed during July and August of 2010.All references in these condensed financial statements and related notes to numbers of shares of common stock, prices per share of common stock, and weighted average number of shares of common stock outstanding prior to these reverse stock splits have been adjusted to reflect the reverse stock splits on a retroactive basis for all periods presented, unless otherwise noted. Issuance of Common Stock in Settlement of Accrued Registration Rights Penalties and Interest In April 2006, the Company issued common stock and warrants for cash.In connection with the offering, the Company entered into a registration rights agreement that, among other matters, provided that if the Company failed to file a registration statement by June 30, 2006, and failed to meet certain other deadlines until the registration statement was declared effective, the Company would be liable for the payment of partial liquidated damages to the investors of 1% per month based on the proceeds of the offering, plus interest.The Company had previously offered to settle its liability for accrued registration rights penalties and interest in exchange for common stock at an exchange rate of approximately $0.12 per share contingent upon certain conditions, including the 1-for-3 reverse stock split.All of the creditors, except one, accepted the Company’s offer.All of the required conditions were met on June 29, 2010 and the exchange of common stock in settlement of $698,092 of the accrued registration rights penalties and interest was deemed to have occurred as of June 30, 2010.The exchange settled all except $11,577 of the accrued registration rights penalties and interest.Common stock issued in exchange for the settlement was valued at the amount of the contractual liability to the creditors, which was more readily determinable than the value of the common stock. Issuance of Common Stock to New Directors As part of the reorganization, the Company had agreed to issue 249,296 shares of common stock following the initial stock split to two of the newly appointed members of the board of directors.With the approval of the initial 1-for-3 common stock split, the required conditions for the issuance had been met and the common stock was deemed to have been issued as of June 30, 2010.The issuance was valued at the closing price of the common stock on June 29, 2010.The Company recorded share-based compensation of $54,000, or approximately $0.22 per share. Issuance of Common Stock in Exchange for Cancelation of Common Stock Options and Warrants As part of the reorganization, the Company agreed to issue 683,176 shares of common stock following the initial stock split in exchange for the cancelation of all common stock options and warrants previously outstanding.The exchange was accounted for as a modification of the options and warrants pursuant to generally accepted accounting principles for share-based compensation, whereby compensation in the amount of $120,800 was recognized for the value of the common stock issued in excess of the value of the options and warrants that were canceled.The common stock issued was valued at $147,983, based on the closing price of approximately $0.22 per share on June 29, 2010, and the value of the warrants (derivative liability of $19,420 at date of cancelation) and options ($7,763 at date of cancelation) were valued using the Black-Scholes pricing model.With the approval of the initial 1-for-3 common stock split, the required conditions for the issuance had been met and the common stock was deemed to have been issued as of June 30, 2010. 10 (C)Unsecured convertible promissory notes payable $300,000 Convertible Promissory Note Offering Commencing in March 2010, new management of the Company initiated the placement of unsecured convertible promissory notes to raise up to $300,000 for the payment of transaction expenses, payment of certain accounts payable, and to provide working capital.These notes bear interest at 9% per annum.The repayment of the notes, including accrued interest, is due on December 31, 2010 if not converted into common stock earlier.The principal amount of the notes, plus accrued interest, will be automatically converted, in whole, into shares and warrants of the Company upon the completion of a $3,000,000 sale of common stock and warrants as part of the change of control and the exchange of oil and gas interests by the Company’s new chief executive officer with the Company.The number of shares of common stock and warrants to be issued upon such conversion shall be equal to a discount of 66% of the price of the common stock and warrants in the $3,000,000 sales of common stock and warrants.The holders of these convertible promissory notes will be entitled to the same registration rights, if any, given to the purchasers of the $3,000,000 offering.Proceeds from the offering have totaled $180,000 through June 30, 2010, of which $179,745 was released to the Company and $255 is held in the attorney’s trust account.During the period from July 1, 2010 through August 20, 2010, the Company has received additional proceeds from the offering of $108,000. A preliminary allocation of the proceeds of this offering has been calculated, which allocated 100% of the proceeds to the beneficial conversion feature of the promissory notes.However, since the conversion of the notes is contingent upon future events, the discount to the notes will not be recorded until the future events have occurred.If and when the automatic conversion of the note payable occurs, a discount equal to 100% of the proceeds of the notes will be recognized and simultaneously amortized as non-cash interest expense in the statement of operations.Until that event occurs, the notes are presented at full face value in the accompanying condensed balance sheet. $50,000 Convertible Promissory Note On April 28, 2010, the Company issued an unsecured convertible promissory note to an unaffiliated entity.Proceeds from the convertible promissory note were $50,000.The convertible promissory note bears interest at 8% per annum and is due January 28, 2011.In general, the note is convertible until maturity at a variable conversion price equal to 50% of the average of the lowest three closing bid prices from the ten trading days prior to the date of the conversion notice.This variable conversion feature constitutes an embedded derivative under generally accepted accounting principles and is required to be valued at its fair value.The fair value of the beneficial conversion feature was estimated at $42,308 on April 28, 2010 and was recorded as a discount to carrying amount of the convertible promissory note.The discount is being amortized over the period from April 28, 2010 through January 28, 2011.The Company recognized interest expense from the amortization of the discount in the amount of $9,692 for the three and six months ended June 30, 2010.The carrying amount of the convertible promissory note is $17,384 at June 30, 2010, representing its face amount of $50,000 less the unamortized discount of $32,616. 11 (D)Notes Payable On September 3, 2008, the Company issued $225,000 of secured promissory notes to four individuals who are unaffiliated with the Company and $75,000 of secured promissory notes to two individuals who are related parties.All of these promissory notes bear interest at 12% per annum, with interest payable monthly.The promissory notes were originally due September 1, 2009 and are secured by all of the assets of the Company.With the change in management control in March 2010, accrued interest on these notes was paid through January 31, 2010 and the due dates of the promissory notes were extended to August 31, 2010. Between July 9, 2009 and December 31, 2009, the Company’s two former officers and directors loaned the Company a total of $30,000 to provide working capital for the immediate needs of the Company.These notes bear interest at 12%, are not collateralized, and were originally due December 30, 2009.With the change in management control in March 2010, accrued interest on these notes was paid through January 31, 2010 and the due dates of the promissory notes were extended to August 31, 2010. (E)Payable to Former Officers and Consultant As further described in Note A, the new board of directors agreed to issue 1,250,000 post-split shares of the Company’s common stock to former management and 250,000 post-split shares to an advisor as compensation for services in connection with the change of managerial control of the Company.The former management and advisor completed all that was required of them under this arrangement during the quarter ended March 31, 2010.Accordingly, the Company has recognized this obligation to these individuals and the associated compensation during the quarter ended March 31, 2010 by recording $212,163 of stock-based compensation representing the estimated value of 1,500,000 shares of post-split shares of the Company’s common stock.Upon the future issuance of these shares, the obligation will be satisfied, and the amount of the recorded liability will be assigned to the 1,500,000 shares of common stock with no further compensation recognized. (F)Employment Agreements and Director Agreement Employment Agreements Effective April 1, 2010, the Company entered into employment agreements with two key employees, its newly appointed Chief Executive Officer and its newly appointed President and Secretary.These employment agreements have initial terms of April 1, 2010 through December 31, 2012, and renew automatically for one-year periods thereafter.Aggregate annual base compensation under the two agreements is $420,000.The Company has accrued $105,000 of compensation during the three months ended June 30, 2010, all of which is unpaid at June 30, 2010 and included in accrued liabilities in the accompanying condensed balance sheet at June 30, 2010. Additionally, the agreements provide for aggregate incentive compensation for the two officers equal to 1.75% of the gross transaction value of any acquisition of oil or gas assets or 1.75% of the gross transaction value of any sale or merger transaction, other than those acquisitions contemplated under the Change of Control Agreement executed in March 2010.Furthermore, the compensation committee of the Company may adopt an incentive bonus plan for management based upon the occurrence of various other milestones. Finally, the agreements provide for one-time payments aggregating $70,000 to reimburse the officers for sums and expenditures made and services provided prior to and in connection with the change of control of the Company in March 2010.This obligation has been recorded as of April 1, 2010 and is included in general and administrative expense for the three months ended June 30, 2010.The Company has reimbursed $35,750 of this amount, leaving a balance payable to these officers of $34,250 as of June 30, 2010. 12 As additional compensation to these two officers, the agreements provide for the Company to recommend to the administrative committee that these employees be granted options to acquire 6 million shares of the Company’s common stock.On May 18, 2010, the Company’s board of directors approved the grant of options to acquire 6 million shares of common stock at an exercise price of $0.24 per share.The options have a term of ten years and vested upon the grant date.However, these options were subject to the approval of the shareholders of both reverse common stock splits and the approval of the 2010 Stock Option Plan, which approvals were received on June 29, 2010. The employment agreements can be terminated at any time for cause and can be terminated by the employee with four months written notice.The Company may terminate the agreement without cause upon six months written notice and upon the payment of a severance amount equal to one year’s base salary and the payment of any incentive compensation based on transactions that are under an agreement or signed letter of intent, subject to their closing within six months of the effective date of termination.In the event of the death of the officer, the Company is obligated to pay the severance amount described above. Director Agreement Effective April 1, 2010, the Company entered into a director agreement with an outside director.The director agreement provides for annual compensation of $24,000.Additionally, the agreement provides for additional compensation for service on any committees of the board of directors and for services on special projects beyond the scope of the standard duties of a director.The director agreement also provides for the grant of an option to acquire one million shares of the Company’s common stock.On May 18, 2010, the Company’s board of directors approved the grant of the option to acquire one million shares of common stock at an exercise price of $0.24 per share.The option has a term of ten years and vested upon the grant date.However, this option was subject to the approval of the shareholders of both reverse common stock splits and the approval of the 2010 Stock Option Plan, which approvals were received on June 29, 2010. (G)Stock Options and Warrants On June 29, 2010, the stockholders of the Company approved the adoption of the 2010 Stock Option Plan.The Plan provides for the granting of incentive and nonqualified stock options to employees and consultants of the Company.Generally, options granted under the plan may not have a term in excess of ten years.Upon adoption, the Plan reserved 20 million shares of the Company’s common stock for issuance there under. Generally accepted accounting principles for stock options requires the recognition of the cost of employee services received in exchange for an award of equity instruments in the financial statements, is measured based on the grant date fair value of the award, and requires the stock option compensation expense to be recognized over the period during which an employee is required to provide service in exchange for the award (the vesting period).No income tax benefit has been recognized for stock-based compensation arrangements and no compensation cost has been capitalized in the accompanying condensed consolidated balance sheet. 13 A summary of stock option and warrant activity for the six-month period ended June 30, 2010 is presented below: Weighted Weighted Average Shares Average Remaining Aggregate Under Exercise Contractual Intrinsic Option Price Life Value Outstanding at December 31, 2009 $ 1.4 years $
